OPINION AND ORDER
ROBERT P. PATTERSON, Jr., District Judge.
The plaintiff, Credit Lyonnais Bank Nederland, N.V., moves for sanctions as a result of the repudiation of a settlement agreement made by defendant, Alex Mas-sis, in open Court in the presence of his *463attorney. Annexed to the motion are the time sheets of counsel showing that time charges of $9,697.00 incurred in the attempt to settle this ease, a suit to collect on a personal guarantee executed by Massis in connection with loans made by plaintiff to •Interpictures, Inc., a corporation in which Massis had an interest and which has been in bankruptcy proceedings since February 26, 1987.
Defendant Massis opposes sanctions, alleging that plaintiffs counsel’s delay of more than four weeks in drafting the settlement papers caused the settlement reached before the Court to no longer be practical. The Court authorized the motion for sanctions at the Court conference on July 17, 1990.
The Court finds Massis’ excuse for his repudiation of his statement in open Court that he had agreed on the terms of settlement of this action completely unconvincing. Nevertheless, plaintiff has not cited any authority for the Court to award sanctions for such behavior. Accordingly, the Court denies plaintiff sanctions without prejudice to a renewal of the motion.
The parties are order to appear for a trial conference on January 16, 1991, ready for trial.
IT IS SO ORDERED.